STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment filed June 2, 2022.

Allowable Subject Matter
Claims  1-4, 6, 8-13, 15,  and17-18 are allowed. Applicant’s arguments regarding claims 1-4, 6, 8-13, 15,  and 17-18 have been considered and are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement filed on June 8, 2022 has been considered by the Examiner.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Borda discloses nanoparticles with excited state absorption in visible wavelengths and their optical applications.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645